Opinion issued December 18, 2008










In The
Court of Appeals
For The
First District of Texas




NO. 01–08–00066–CV




DONNA HOLCOMB A/K/A DONNA GAYLE HOLCOMB, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 1090778A




MEMORANDUM OPINIONAppellant Donna Holcomb a/k/a Donna Gayle Holcomb has failed to timely
file a brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellant did not adequately
respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.